UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES RAYNARD WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00125-FDW-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR.,
Monroe, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Raynard Wright pled guilty to possession of a

firearm   by    a   felon,    in    violation      of    18    U.S.C.    §    922(g)(1)

(2006), and was sentenced as an armed career criminal to the

statutory mandatory minimum term of imprisonment of 180 months.

18 U.S.C. § 924(e) (2006).                 On appeal, Wright’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), questioning whether the district court erred in finding

that Wright was an armed career criminal.                      Wright has filed a

pro se supplemental brief addressing the same issue and also

claiming that he was denied effective assistance of counsel.

Finding no error, we affirm.

            Under § 924(e), if a defendant violates § 922(g) and

has   sustained       three   prior       convictions     for    violent      felonies

committed on occasions different from one another, the district

court must sentence the defendant to a minimum term of fifteen

years of imprisonment.         18 U.S.C. § 924(e)(1).             We have reviewed

the record and conclude that the district court did not err in

determining     that      Wright    had    sustained      at    least    three    prior

convictions      for      violent     felonies,         committed       on    occasions

different      from    one    another       and,    therefore,          was    properly

sentenced as an armed career criminal.

            In his supplemental pro se brief, Wright asserts that

his   attorney      was    ineffective       for   failing      to   challenge      the


                                            2
validity       of    the       indictment.       However,       unless        an   attorney’s

ineffectiveness           is    conclusively        apparent      on    the    face   of    the

record,     ineffective            assistance          claims     are      not     generally

addressed on direct appeal.                    United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008); United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999) (providing standard and noting that

ineffective         assistance         of    counsel    claims    generally        should    be

raised    by    motion         under    28    U.S.C.A.    §     2255).        We   find    that

counsel’s ineffectiveness is not conclusively apparent on the

face of this record and thus decline to consider this claim.

               In accordance with Anders, we have thoroughly examined

the entire record for any potentially meritorious issues and

have found none.               Therefore we affirm Wright’s conviction and

sentence.        This court requires that counsel inform Wright, in

writing,    of      his    right       to    petition    the     Supreme      Court   of    the

United States for further review.                        If Wright requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Wright. We dispense with

oral     argument      because         the    facts     and     legal    contentions        are




                                                3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    4